Citation Nr: 0739708	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-00 270	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran had active service from October 1958 to February 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

The claim was remanded in March 2007 to afford the veteran a 
hearing at the RO before a Veterans Law Judge.  The veteran 
was scheduled to appear for a hearing in October 2007.  
However, he failed to report for this hearing and provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  38 C.F.R. § 20.702(d).


FINDING OF FACT

The preponderance of the medical evidence demonstrates that 
the veteran's lumbar spine disability is not related to 
service.  


CONCLUSION OF LAW

The criteria for service connection for lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with complete notice in March 
2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2006 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice because of the untimely notification, 
nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  The RO has made multiple 
requests for all service medical records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
veteran has been informed that his records may have been 
destroyed in a 1973 fire at the NPRC.  There is a heightened 
duty assist a veteran in developing facts pertaining to his 
claim in a case in which service medical records are presumed 
destroyed, including the obligation to search for alternative 
medical records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The RO made sufficient attempts to retrieve the 
veteran's service medical records, properly notified the 
veteran of the status of his records, and attempted to find 
alternative sources of evidence.  Further attempts to obtain 
additional evidence would be futile. 
No medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim.  The evidence 
does not warrants the conclusion that a remand for an 
examination and/or opinion is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  As post-service medical records 
show that low back disability commenced in May 1980, due to a 
work-related injury over 18 years after service, and that the 
veteran suffered another post-service low back injury in 
October 1984, there is no basis for a VA examination or 
medical opinion to be obtained.

II.  Analysis

The veteran contends that he injured his back in service, he 
was given permanent medical restrictions, he was still forced 
to participate in field maneuvers, and he sustained back pain 
so severe he had to be removed from field maneuvers by 
ambulance.  He contends that he has had severe low back 
problems since service.  He states that he should not be 
penalized because his service medical records are unavailable 
due to the fire at the NPRC.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service department medical records are not 
available, and they may have been destroyed in a 1973 fire at 
the NPRC.  In such cases, there is a heightened obligation to 
explain the Board's findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the veteran.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board will comply with this 
heightened obligation in addressing the veteran's claim.

Due to the unavailability of the service medical records, 
there is no medical treatment information pertaining to a 
back injury during service.  There also is no record of 
medical treatment during the year following the veteran's 
separation from service.

Social Security Administration disability records were 
obtained.  They show that the veteran was granted disability 
insurance benefits beginning May 12, 1980, the day he 
sustained a work-related injury to his back.  The veteran 
underwent a bilateral laminectomy of L5 in April 1981.  At 
that time, he stated that his low back pain first started in 
1970 when he was run over by a boat trailer.  
Spondylolisthesis was found that that time.  He noted that he 
was treated with traction in 1975 with relief.  

In October 1984, he sustained a low back strain in motor 
vehicle accident.  The veteran underwent private psychiatric 
examination in July 1988.  He stated that he first injured 
his back in service.  In a letter dated in January 1989, an 
orthopedic surgeon, Anna Voytek, M.D., noted that the veteran 
had a long history of low back problems, beginning with a low 
back injury at age 16 (1955) and he was run over by a boat 
trailer in 1970..  

A back disability for VA purposes was not clinically 
demonstrated prior to the work-related injury in 1980.  In 
providing a history of his low back symptomatology to 
orthopedic examiners in the early and mid-1980's, the veteran 
noted a preservice back injury or a post-service back injury 
as being the initial low back problem.  He reported no 
inservice low back injury.  The veteran first reported an in-
service back injury on a psychiatric examination in July 
1988.  Greater probative weight is placed on the veteran's 
statements to medical personnel in the early and mid-1980's 
reporting no inservice low back injury.  These statements 
were given earlier and "because 'memory hinges on recency', 
earlier statements are generally more trustworthy than later 
ones."  Curry v. Brown 7 Vet. App. 59, 64 (1994).  In 
addition, the veteran was providing that information for the 
purposes of diagnosis and treatment of his low back 
disability and one would be more complete and accurate in 
addressing the low back condition than when providing that 
same information during a psychiatric consultation.

The evidence shows a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of a back disorder caused by a work-related injury.  Given 
the length of time between the veteran's separation from 
active duty and the diagnosis of a back disorder, over 18 
years after service, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.)

While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, addressing the 
origins of the back disorder are not probative evidence as to 
the issue on appeal.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


